DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 7950787).
	Takahashi discloses a printing apparatus including a printhead with an orifice for discharging ink (FIGs. 1A, 5, and 10, element 32: HEAD), and a recovery unit configured to perform recovery of the printhead by driving a print element of the printhead to discharge ink from the orifice (FIG. 8 and column 7, lines 54-56: Means for performing SUCTION CLEANING and FLUSHING), the apparatus comprising:
                                a setting unit configured to make a setting for a request for discharge recovery by the recovery unit after initialization processing performed upon power-on of the printing apparatus (FIG. 8 and column 9, lines 15-22: The discharge recovery (suction and flushing) is performed after the initializing and power on); and
                                a control unit configured to control the recovery unit to execute one of first discharge recovery and second discharge recovery in which an ink discharge amount is smaller than in the first discharge recovery in accordance with the setting by the setting unit before a start of printing by the printhead (FIG. 8 and column 9, lines 22-36: The suction cleaning and the flushing read on the first and second discharge recovery).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 7950787) in view of Miyazaki et al. (US 5819013).
Takahashi discloses the claim invention as discussed above except further comprising: a measurement unit configured to measure an elapsed time since last discharge recovery; and a selection unit configured to select an ink discharge amount by the first discharge recovery in accordance with the elapsed time measured by the measurement unit.
Miyazaki et al. discloses a recovery operation in an inkjet printing apparatus, wherein the recovery operation is operated in three levels depending on an elapsed time from a previous recovery operation (column 3, lines 20-25 and FIGs. 1-2), and wherein each level of the recovery operation has a different number of times of ink discharge and thus different amount of ink discharge, as a result (column 3, lines 20-34).
column 3, lines 20-25).
Allowable Subject Matter
3.	Claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 2 and 12: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the setting for the request for the discharge recovery is made in accordance with a first flag that is set to ON or OFF, and after the setting unit sets the first flag to ON by opening the cap from the printhead along with the initialization processing, if a print instruction is not received even after a predetermined time elapses, the control unit controls the setting unit to set the first flag to OFF by executing a capping operation of covering the orifice with the cap, and if the print instruction is received before the predetermined time elapses, the control unit controls the recovery unit to execute the first discharge recovery, and the setting unit to then set the first flag to OFF is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 3-4 and 13-14 are allowed because they depend directly/indirectly on claim 2 or 12.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853